Citation Nr: 1529147	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased compensable rating for appendectomy with residual surgical scar.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral foot disorder (previously claimed as swelling of the feet).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for right knee disorder (previously claimed as swelling of the right knee). 

6.  Entitlement to service connection for left knee disorder (previously claimed as swelling of the left knee). 

7.  Entitlement to an initial compensable rating for residuals of a right fifth finger fracture. 
8.  Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1991.

This case comes before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  During the course of the appeal, the claims file was transferred to the RO in Atlanta, Georgia.

The claim for entitlement to service connection for bilateral hearing loss was previously considered and denied by the RO in a February 1992 rating decision.  Additional service treatment records have since been obtain, to include audiogram results from the September 1971 examination report.  This record was not associated with the claims file when VA first decided the issue in the February 1992 rating decision and is deemed relevant to the claim on appeal.  See FED. R. EVID. 401(a) (Relevant evidence is that which 'has any tendency to make a fact more or less probable than it would be without the evidence.'); see also Black's Law Dictionary 579 (Deluxe 7th ed. 1999).  Accordingly, the claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (2014). 
This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from May 2011 to March 2014, negative response from the Social Security Administration (SSA) upon request for any records for the Veteran, and the remaining records are duplicate copies of evidence already associated with VBMS.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for right knee disorder, entitlement to service connection for left knee disorder, entitlement to an initial compensable rating for residuals of a right fifth finger fracture, and entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the service-connected appendectomy with residual surgical scar more closely approximates manifestations of location on the abdomen, superficial, and area of less than 6 square inches (39 sq. cm.) without soft tissue damage, loss of covering of skin over the scar, pain, or any other disabling effects.

2.  The Veteran did not sustain an event, injury, or disease in service related to hypertension.  

3.  The Veteran's hypertension did not manifest to a compensable degree within one year of separation from service, nor were symptoms of hypertension chronic during service or have been continuous since separation from service.  

4.  The Veteran has not had a current bilateral foot disorder or residuals thereof at any time during the appeal period or in close proximity thereto.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased compensable rating for appendectomy with residual surgical scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Code (DC) 7805 (2014).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2014).

3.  The criteria for entitlement to service connection for bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to the issues of entitlement to an increased compensable rating for appendectomy with residual surgical scar and service connection for hypertension, the RO sent a letter to the Veteran in August 2010 in connection with these claims, prior to the initial decision on the claims in July 2011, as well as November 2013 statement of the case (SOC) and March 2014 supplemental statement of the case (SSOC).  Those letters informed the Veteran of the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been met as to the issues decided herein.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

The duty to assist the Veteran has also been satisfied for the issues of entitlement to an increased compensable rating for appendectomy with residual surgical scar and service connection for hypertension.  The Veteran's service treatment records, service personnel records, and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any outstanding medical records relevant to the claims being decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In connection with the issue of entitlement to an increased compensable rating for appendectomy with residual surgical scar, the Veteran was afforded a VA examination in August 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this identified VA examination report is adequate because provided the requisite objective and subjective test results to adequately rate the Veteran's residual surgical scar and the examiner reviewed the Veteran's claims file and considered his medical history.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's residual scar since he was last examined in August 2010.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-1995 (April 7, 1995).

In connection with the issue of entitlement to service connection for hypertension, the Veteran has not been afforded a VA examination or medical opinion.  An examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption, and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.

A VA examination and medical opinion is unnecessary to decide this identified claim on appeal, as such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be discussed in further detail below, the Veteran has not been shown to have suffered an event, injury, or disease in service related to the claim for entitlement to service connection for hypertension - the evidence does not show any symptoms, diagnoses, or treatment, or event indicating hypertension during service.  For this reason, the Board finds that a VA examination and medical opinion is unnecessary in this case.  See 38 C.F.R. § 3.159(c)(4)(i)(B).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran for the issues of entitlement to and an increased compensable rating for appendectomy with residual surgical scar and service connection for hypertension.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

With regard to the issue of service connection for a bilateral foot disorder, the Board finds that resolution of this claim turns on statutory interpretation regarding whether the Veteran has a current disability.  See 38 C.F.R. § 3.303.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim. 

Increased Compensable Rating for Appendectomy with Residual Surgical Scar

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran seeks a compensable rating for appendectomy with residual surgical scar which is currently rated at 0 percent (noncompensable) for the entire increased rating period on appeal under Diagnostic Code 7805.  See 38 C.F.R. § 4.118.  The Board finds that, for the entire increased rating period on appeal, the service-connected appendectomy with residual surgical scar more closely approximates manifestations of location on the abdomen, superficial, and area of less than 6 square inches (39 sq. cm.) without soft tissue damage, loss of covering of skin over the scar, pain, or any other disabling effects.

Diagnostic Code 7805 provides that scars, other (including linear scars) and other effects of scars be evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  Id.  Any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 are to be evaluated under an appropriate diagnostic code.

Diagnostic Code 7800 provides compensable ratings from 10 percent to 80 percent for burn scar(s); scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Id.  The service-connected residual scar on appeal results from a surgical operation, not a burn, and is located on the Veteran's abdomen, not the head, face, or neck, as noted by the August 2010 VA examination report and VA treatment records.  As such, a compensable rating under Diagnostic Code 7800 is not applicable in this case.

Diagnostic Code 7801 provides compensable ratings from 10 percent to 40 percent for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Id.  A deep scar is one associated with underlying soft tissue damage.  Id. at Diagnostic Code 7801, Note (1).  The August 2010 VA examiner noted upon clinical evaluation that the service-connected residual scar on appeal did not show keloid formation, edema, or inflammation, thus no indication of soft tissue damage.  As such, a compensable rating under Diagnostic Code 7801 is not applicable in this case.

Diagnostic Code 7802 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear with area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Diagnostic Code 7802, Note (1).  While the August 2010 VA examiner noted that the service-connected residual scar on appeal is superficial, its area is less than 6 square inches (39 sq. cm.).  As such, a compensable rating under Diagnostic Code 7802 is not applicable in this case.

Diagnostic Code 7804 provides compensable ratings from 10 percent to 30 percent for scar(s) that are unstable or painful.  38 C.F.R. § 4.118.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Diagnostic Code 7804, Note (1).  The August 2010 VA examiner noted upon clinical evaluation that the service-connected residual scar on appeal does not demonstrate any signs of skin breakdown nor is it painful.  VA treatment records also note the scar is nontender with no rebound or guarding by the Veteran upon touch in March 2012 and no wounds were noted upon skin assessment in May 2012.  Moreover, the Veteran has not asserted at any time throughout the appeal period that his surgical scar is painful.  As such, a compensable rating under Diagnostic Code 7804 is not applicable in this case.

Review of the evidentiary record also reveals that the service-connected residual scar on appeal is not indicative of other disabling effects, as noted by the August 2010 VA examiner.  VA treatment records noted no distension in March 2012, the Veteran denied skin changes in April 2012, skin assessment in May 2012 revealed no limitation in mobility, pressure ulcers, or other skin problems, and review of the skin in March 2014 revealed no problems were identified.  The Board acknowledges that November 2012 and March 2013 VA treatment records documented the Veteran's history of outside surgery to include exploratory surgery for appendicitis in the military and that the Veteran has large scar with some problems; however, no further information was provided regarding the type of problems.  Moreover, private treatment records pertaining to a service-connected back disability associated with the record during the appeal period are silent for any complaints or notations of the this service-connected residual scar on appeal.  As such, there are no disabling effects not considered in a rating provided under diagnostic codes 7800-04 applicable in this case to be evaluated under an appropriate diagnostic code.

The Board has considered the Veteran's reported history of symptomatology for his service-connected appendectomy with residual surgical scar at the August 2010 VA examination and pursuant to VA treatment.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The August 2010 VA examination report notes the Veteran is not employed and retired in November 1991 because eligible by age or duration of work.  There is no indication of record that his retirement was related to the service-connected appendectomy with residual surgical scar.  As such, the issue of entitlement to a TDIU is not raised by the record at this time. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's appendectomy with residual surgical scar is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor (first step) for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, 22 Vet. App. at 111.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral under the second step is required.

The evidence in this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected appendectomy with residual surgical scar is inadequate.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  A comparison between the level of severity and symptomatology of the Veteran's assigned noncompensable evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Throughout the course of the appeal, the Veteran has not made any complaints, and to the extent that the Veteran reported having problems with the service-connected appendectomy with residual surgical scar, as noted in November 2012 and March 2013 VA treatment records, he nor the treating physician provided the nature and extent of such problems.  Moreover, findings in the August 2010 VA examination report and VA treatment records, as discussed above, provide pertinent evidence also contemplated in the rating criteria.  As discussed above, there are compensable ratings available under Diagnostic Code 7805, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings; however, concludes that the noncompensable rating has been in effect throughout this appeal and referral for extraschedular consideration has not been warranted for any period on appeal for the service-connected appendectomy with residual surgical scar.  Accordingly, staged ratings are inapplicable.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for an increased compensable rating for appendectomy with residual surgical scar.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as cardiovascular-renal disease, which includes hypertension, when manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  These provisions apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board also notes that service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2014).  The Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33) (West 2014); 38 C.F.R. § 3.3(i) (2014).  In this case, the Board finds that the Veteran is not a Persian Gulf Veteran as his DD Form 214 reflects that he did not complete foreign service at any time during his period of active duty service from August 2, 1990 to October 1991.  As a result, service connection is not warranted on Persian Gulf Veteran basis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Hypertension

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  Hypertension is demonstrated when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension is demonstrated when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id. 

At the outset, the Board acknowledges that review of the evidentiary record shows the Veteran has a current diagnosis of hypertension, as noted in VA treatment records during the appeal period.  Nevertheless, the element of an in-service occurrence has not been met in this case.  The evidence of record does not establish that the Veteran sustained any injury, disease or event during active service that is relevant to hypertension.  

Review of the Veteran's service treatment records reveal no complaints, treatment, or diagnosis of a cardiovascular-renal disease which includes hypertension.  In particular, the September 1971 entrance and December 1990 separation examination reports reveal no abnormalities upon clinical evaluation.  Moreover, his blood pressure readings were 115/68 (systolic blood pressure / diastolic blood pressure) at the entrance examination and 108/82 at the separation examination.  On Reports of Medical History, dated September 1971 and December 1990, the Veteran marked "no" for having or ever having had a history of high or low blood pressure.  Thus, the second criteria to establish service connection on a direct basis has not been met.  

The Board also finds that the Veteran's current diagnosis of hypertension was not incurred in service to establish service connection pursuant to 38 C.F.R. § 3.309(d).  The onset of this disorder is not shown in the Veteran's service treatment records discussed above and review of his post-service treatment records document onset multiple years after separation from service.  

Specifically, VA treatment records initially note an assessment of hypertension in July 2010 and October 2010, provisional diagnosis of hypertension in May 2011, the "[Veteran's] other medical problems include hypertension (untreated)" in January 2014, and a positive response for past medical history (PMH) to include hypertension in February 2014.  As a result, the Board find further finds that the Veteran's hypertension was not incurred during service, did not manifest to a compensable degree within one year of separation from service, nor were symptoms of hypertension chronic during service or have been continuous since separation from service.  Thus, service connection for hypertension under the presumptions for chronic diseases have not been met.  See to 38 C.F.R. §§ 3.303(b), (d), 3.307(a)(3), 3.309(a).

Bilateral Foot Disorder

At the outset, the Board finds that review of the evidentiary record does not show the Veteran has a current bilateral foot disorder or residuals thereof at the time he filed this claim in June 2010, in close proximity thereto, or at some point thereafter.  

Prior to the Veteran filing his claim for service connection for a bilateral foot disorder, he made no mention of any complaints pertaining to either foot at the May 1992 VA general medical examination.  That examination was afforded in connection with his November 1991 and January 1992 claims for VA disability compensation benefits other than a bilateral foot disorder.  

Pursuant to the June 2010 claim on appeal, the Veteran submitted an August 2010 VA Form 21-4142 (Authorization and Consent to Release Information to VA) for VA to obtain treatment records dated November 2009 for an unspecified illness from North Trident Hospital in Charleston, South Carolina.  The AOJ sent letters in January 2011 and April 2011 to this facility requesting the identified records and as of this date no response has been received.  The Veteran was informed of such and had not provided any records from this facility.  The Veteran also submitted an August 2010 VA Form 21-4142 for VA to obtain treatment records for an unspecified injury from a health center in Morristown, Tennessee.  The AOJ sent a letter in January 2011 to the Morristown Hamblen Healthcare System requesting any treatment records, and a negative response was received in March 2011.  

Nevertheless, VA treatment records dated from July 2010 to March 2014 were obtained and associated with the record since the Veteran filed his claim in June 2010.  These records show the Veteran reported having feet and lower leg cramps following a back complaint in November 2012 and March 2013, and in August 2013, he called to request an appointment because he cut his right leg one week prior on a metal bed and the right leg from knee down to his foot was swelling.  Following such complaints, no diagnosis for either foot was rendered by a VA treating physician and the Veteran subsequently demonstrated foot presses in January 2014 and a negative response for history of present illness (HPI) for numbness and or weakness, sudden onset, of the foot.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral foot disorder.  The Veteran has been advised on multiple occasions that he must identify a current disability that is associated with his active duty service, yet he has not done so.  See August 2010 notice letter; July 2011 rating decision, November 2013 SOC; and March 2014 SSOC.  The existence of a current disability, in-service event, and link to active military service are essential elements of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  Thus, there is no basis upon which to award service connection in this case.


ORDER

An increased compensable rating for appendectomy with residual surgical scar is denied.

Service connection for hypertension is denied.

Service connection for bilateral foot disorder is denied.


REMAND

A remand is required for the issue of entitlement to service connection for bilateral hearing loss to obtain an additional VA medical opinion.  See Barr, 21 Vet. App. at 312.  

The Veteran was provided a VA audiological examination in August 2010 and VA medical opinion in June 2011.  The VA examiner noted review of the Veteran's claims file and supported, in pertinent part, his nexus opinion (in the negative) on the fact that the December 1990 separation examination report showed normal hearing in both ears from 500 to 6000 Hertz ranges.  The Board acknowledges the Veteran's audiogram results at the December 1990 separation examination show no impaired hearing in either ear.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Nevertheless, the VA examiner failed to properly discuss a threshold shift in both ears after comparing the following service examination reports, to include whether it is significant or not.


At the September 1971 entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
--
10
LEFT
10
10
10
--
10

At the December 1990 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
15
5
0
10
10

Next, a remand is required for the issues of entitlement to service connection for right knee disorder and left knee disorder to obtain VA examination and medical opinion on a direct basis.  At the May 2012 VA Disability Benefits Questionnaire (DBQ) examination for back (thoracolumbar) conditions, the Veteran reported an incident in the military where he fell down steps causing a knee injury.  While review of the Veteran's service treatment records are silent for any complaints, treatment, or injury relevant to the knees, the Board finds that the Veteran is competent to report such an event, like falling, because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. at 470.  Review of post-service VA treatment records during the appeal period (January 2014 and March 2014) document a diagnosis of osteoarthrosis involving the knee, without specification as to which knee.  VA treatment records (May 2011, March 2012, April 2012, May 2012, July 2012, November 2012, and June 2013) and an August 2010 VA Form 21-4138 also document his complaints of the knees being swollen, painful, and giving out.  In light of the Veteran's in-service event, complaints, and unclear diagnosis of record, and in-service event, the Board finds that a VA examination and medical opinion are needed.  See McLendon, 20 Vet. App. at 79.

A remand is required for the issue of entitlement to an initial compensable rating for residuals of a right fifth finger fracture to obtain an updated VA examination and any outstanding relevant VA treatment records.  The Board acknowledges that these residuals are currently rated at 0 percent (noncompensable) under Diagnostic Code 5227 (the maximum available).  See 38 C.F.R. § 4.71a (2014).  However, Diagnostic Code 5227 also provides consideration as to whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference of motion of other digits or inference with overall function of the hand.  The Veteran was last afforded a VA examination for hand, thumb, and fingers in May 2011.  Since then, the Veteran underwent a routine annual clinic visit at a VA treating facility in March 2014 at which he reported a two-week history of bilateral hand pains, especially in the right index finger when bending.  The treating physician noted no trauma, swelling, redness, or prior episodes and assessed the Veteran with arthralgia.  In light of potentially relevant worsening interference with the motion of another digit and/or overall function of the right hand, the Board finds that an additional VA examination in necessary to properly ascertain the current severity and manifestations of the service-connected residuals of right fifth finger fracture.

Lastly, the issue of entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324, is inextricably intertwined with the service connection claims and initial rating claim that are still in appellate status.  If any of the service connection claims are granted or the initial rating claim is increased, this would directly impact the adjudication of the claim.  See 38 C.F.R. § 3.324 (2014).  For this reason, consideration is deferred pending adjudication of the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant VA medical records, to include records dated since March 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the foregoing development, obtain a clarifying medical opinion from the VA examiner who provided the August 2010 VA audiological examination and June 2011 VA medical opinion for hearing loss.  If the examiner is not available or unable or unwilling to provide the requested opinion, another appropriate clinician should be asked to provide a clarifying medical opinion.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss disability manifested in service or is otherwise causally or etiologically related to the Veteran's period of honorable service from October 1971 to October 1991, including noise exposure therein and threshold shifts between the September 1971 entrance examination and October 1991 separation examination reports.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

(While the next two numbered paragraphs request specific examination findings, it is conceivable that both paragraphs may be satisfied by a single qualified examiner.  The fact that the specific requests are set out in separate paragraphs should not necessarily be taken as requiring separate examinations if it is determined that a single qualified examiner can enter appropriate responses to both paragraphs.)

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder and/or left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records during his period of honorable service from October 1971 to October 1991, post-service medical records, and statements, and to request a history from the Veteran. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any right and/or left knee disorder that has been present since the Veteran filed his claim in June 2010 or within close proximity thereto, to include osteoarthritis involving the knee, as noted in January 2014 and March 2014 VA treatment records.

For any diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder(s) manifested in service or is otherwise causally or etiologically related to the Veteran's period of honorable service, to include the Veteran's reported fall during military service reported at the May 2012 VA DBQ examination for back conditions. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  Provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of his residuals of a right fifth finger fracture.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected residuals of a right fifth finger fracture.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  The examiner must report all signs and symptoms necessary for rating the Veteran's residuals under the relevant diagnostic rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  In particular, the examiner should determine whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference of motion of other digits or inference with overall function of the hand due to the service-connected residuals of right fifth finger fracture.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655(b) (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the VA examination and medical opinion reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated on the basis of additional evidence.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


